Citation Nr: 0320741	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-13 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis (claimed as 
degenerative arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1986 and from June 1987 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for osteoarthritis, claimed 
as degenerative arthritis.


FINDINGS OF FACT

Degenerative arthritis of the lumbosacral spine had its onset 
during active service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.

Factual Background

Private medical records for the period prior to the veteran's 
entry into his first period of active service show that he 
had been treated as a child in 1973 for suspected rheumatoid 
arthritis.  However, following hospitalization this diagnosis 
was never proven.  X-rays of his lumbosacral spine, hips and 
knees in January 1973 were normal.  In a letter date June 
1982 his private physician, Banshi D. Mehta, M.D., reported 
that the veteran had done well and was asymptomatic since 
1973 and Dr. Mehta expressed his opinion that this would rule 
out a diagnosis of rheumatoid arthritis.

The veteran's service medical records from his first period 
of active duty show that he was orthopedically normal on 
enlistment examination in January 1982 and that he denied 
having any history of orthopedic problems, including back 
pain.  The examination report contains a notation "history 
of rheumatoid arthritis" which was crossed out after a note 
acknowledging the content of Dr. Mehta's letter was added to 
the report.  The report of a separation examination conducted 
in July 1986 shows that the veteran was orthopedically 
normal.

Service medical records for his second period of service show 
that his spine, extremities and musculoskeletal system were 
clinically normal on enlistment examination in April 1987.  
He denied having any history of painful joints, arthritis, 
recurrent back pain, knee problems or other orthopedic 
disability in his medical history.

In November 1987 the veteran accidentally fell from a horse.  
From that time forward his service medical records show that 
he received several physical profiles for complaints of 
chronic low back pain.  The back pain became a recurring 
problem for the veteran during service.  Initial X-rays of 
his lumbosacral spine did not demonstrate any bony pathology.  
Radiographic examination in November 1987 showed normal 
findings and normal facets.  Normal X-ray findings were also 
obtained in March 1988 and early April 1988.  However, after 
repeated treatments for back pain complaints, additional X-
rays were taken in April 1988 which revealed the presence of 
early degenerative changes in the lumbosacral facets and an 
assessment of mild facet degenerative arthritis of the 
lumbosacral spine.  X-rays taken in May 1988 also revealed 
some degenerative changes of the spine.

The veteran was separated from service in October 1988.  The 
report of a VA examination conducted in January 1989 shows 
normal findings on X-ray examination of both his knees and 
ankles.  The veteran reported having recurrent low back pain 
at the examination.  Although X-rays of his lumbosacral spine 
were ordered and the examiner indicated that they were 
negative, the report does not include any actual radiographic 
report pertaining to his spine.

Post-service VA and private medical reports dated from 1990 
to 1998 show that the veteran was treated for chronic low 
back pain.  The record indicates that he was involved in a 
motor vehicle accident in January 1990 and that he had 
recurring complaints of hip pain since that incident, in 
addition to his ongoing complaints of low back pain.  A 
November 1997 VA treatment report shows that the veteran had 
tenderness at the L3-L5 region of his lumbosacral spine with 
decreased range of motion.  An MRI study in May 1998 revealed 
facet arthropathy at L3-L5.  

The transcript of a July 1998 RO hearing shows that the 
veteran testified, in pertinent part, that he served on two 
periods of active duty, from 1982 to 1986, and from 1987 to 
1988, and that he attributed his current arthritis problems 
of his back with his second period of service, particularly 
the accidental fall from a horse which occurred during that 
time.  According to the veteran, he did not receive a medical 
examination at the time of his separation because he had been 
granted an early discharge from his second period of military 
service due to his medical problems.

VA outpatient treatment reports dated September - November 
1998 show treatment for low back complaints attributed to 
degenerative joint disease and osteoarthritis of the lumbar 
spine.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2002).

In the present case, the veteran's service medical records 
show that rheumatoid arthritis as a pre-existing condition 
has been effectively ruled out.  Although the veteran was 
under suspicion of having this disease as a child, the 
diagnosis was never confirmed and Dr. Mehta's statement of 
June 1982 ruled it out.  During the veteran's first period of 
service the medical records for this period do not show a 
diagnosis or treatment for any arthritic disability of his 
musculoskeletal system.  He separated from service in 
September 1986.  After an interregnum period of several 
months he re-entered the military in June 1987.  No finding 
of an arthritic disability was noted on examination by 
history or on clinical evaluation at the time.  Following a 
horse riding accident in November 1987, the service medical 
records are replete thereafter with reports of treatment for 
complaints of recurring low back pain.  Although not 
immediately evident in X-ray films taken shortly after the 
accident, radiographic studies of the veteran's lumbosacral 
spine which were conducted in April and May 1988 show early 
degenerative arthritic changes in the facet joints of his 
lumbosacral spine.  Present medical records dated in 1998 
continue to show that an arthritic condition affects his 
lumbar spine.  Although the physician who conducted the 
January 1989 VA medical examination remarked that X-rays of 
the veteran's spine were normal, we note that the veteran did 
report having recurring low back symptoms at the time of this 
examination and that although X-rays of his spine were 
ordered, there is no indication in the record that such an 
examination was actually conducted.  Only X-ray studies of 
his chest and both knees and ankles were performed, all of 
which revealed normal findings.  There is also indications of 
a traumatic injury as a result of a motor vehicle accident in 
January 1990 which resulted in recurring hip problems for the 
veteran.  However, the service medical records still 
establish the onset of an arthritic disability of the 
veteran's low back which first developed during his second 
period of active duty.  Therefore, resolving all doubt in the 
veteran's favor, we find that the chronicity of the veteran's 
current low back symptomatology is directly attributable to 
the onset of degenerative arthritis of the facet joints of 
his lumbosacral spine in service.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In view of the foregoing discussion, we conclude that the 
objective medical evidence indicates that degenerative 
arthritis of the veteran's lumbosacral spine with current 
evidence of a chronic arthritic disability affecting the same 
region had its onset during his second period of active 
service.  Service connection on a direct basis for 
degenerative arthritis of the lumbosacral spine has been 
established.  This grant is subject to the controlling laws 
and regulations which govern awards of VA compensation 
benefits.  See 38 C.F.R. § 3.400 (2002).


ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

